Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 21, 2022

The Court of Appeals hereby passes the following order:

A22A0986. SCANDRETT v. ORKIN, LLC et al.

      The appeal of the above-referenced case was docketed on February 14, 2022,
and the appellant was notified that her enumeration of errors and brief were due
within 20 days of docketing (i.e., by March 7, 2022). As of March 16, 2022, appellant
has failed to file her enumeration of errors and brief and has not moved for an
extension of time in which to file. Additionally, in light of appellant’s failure to file,
the appellees have now moved for a dismissal of appellant’s appeal Accordingly,
pursuant to Court of Appeals Rules 7 and 23 (a), appellees’ motion is GRANTED,
and this appeal is hereby DISMISSED. See Britton v. Fed. Nat’l Mortg. Ass’n, 307
Ga. App. 581, 582 (1) (705 SE2d 682) (2011).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/21/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                              , Clerk.